Tilson, Judge:
Counsel for the respective parties have submitted the appeals fisted in schedule A, hereto attached and made a part hereof, for decision upon a stipulation to the effect that the prices at the date of exportation at which such or similar merchandise was freely offered for sale to all purchasers in China for exportation to the *720United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, are the values found by the appraiser, less any amount added under duress.
• Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.